FILED
                           NOT FOR PUBLICATION                                OCT 15 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUAN DEDIOS GARCIA-HERRERA,                      No. 13-35435

              Petitioner - Appellant,            D.C. No. 2:12-cv-01711-RSM

  v.
                                                 MEMORANDUM*
NATHALIE ASHER, Immigration and
Customs Enforcement Field Office
Director; et al.,

              Respondents - Appellees.


                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                           Submitted October 6, 2014**
                              Seattle, Washington

Before: PAEZ, BYBEE, and CALLAHAN, Circuit Judges.

       Juan Dedios Garcia-Herrera appeals the district court’s denial of his habeas

petition for lack of jurisdiction. We note that on September 26, 2014, we ordered


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Garcia-Herrera to file a status report, informing the court of whether he remained

in the United States and of the status of his application for relief under the Deferred

Action for Childhood Arrivals (“DACA”) program. Garcia-Herrera responded on

October 6, informing the court that he was still present in the United States and that

his DACA application had been denied. Because Immigration and Customs

Enforcement’s (“ICE”) refusal to delay his removal pending the adjudication of his

DACA application formed the basis of Garcia-Herrera’s habeas petition, it appears

that this case may be moot. However, we dismiss on the alternate ground of lack

of jurisdiction.

      The district court held that two statutory provisions, 8 U.S.C. § 1252(b)(9)

and 8 U.S.C. § 1252(g), deprived it of jurisdiction over Garcia-Herrera’s habeas

petition. The former requires that claimants seek “review of all questions of law

and fact . . . arising from any action taken or proceeding brought to remove an

alien from the United States” through a petition for review in the appropriate court

of appeals. 8 U.S.C. § 1252(b)(9); see also 8 U.S.C. § 1252(a)(5). The latter

expressly bars habeas jurisdiction over “any cause or claim . . . arising from the

decision or action by the Attorney General to commence proceedings, adjudicate

cases, or execute removal orders against any alien under this chapter.” 8 U.S.C. §

1252(g) (emphasis added).


                                          2
      Garcia-Herrera argues that 8 U.S.C. § 1252(b)(9) does not bar his habeas

petition because he is not challenging the merits of the underlying removal order.

Rather, he challenges ICE’s decision not to delay his removal pending the

adjudication of his application for relief under DACA. However, by his own

formulation, this constitutes a challenge to ICE’s decision to execute a removal

order. Therefore, the district court properly dismissed his habeas petition for lack

of jurisdiction under 8 U.S.C. § 1252(g).

      DISMISSED.




                                            3